DETAILED ACTION
Reasons for Allowance
Heo US 2008/0042644 (indicative of the closest art) discloses some of the claim 1 features to include a vehicle transmission, comprising: a shift lever (1) including a receiving unit (150, 255) formed therein; a bullet (290), wherein at least a portion thereof is inserted and disposed within the receiving unit of the shift lever; and a detent groove unit (groove in 280 on which 290 rides) which allows the bullet to advance or retreat depending on a profile of a contact surface (surface of 280 contacting 290) that is in contact with the bullet as the shift lever rotates, wherein the bullet includes a guide aperture (aperture in top of 290 receiving pin of T-shaped cross-section in fig.5) formed longitudinally along an advancement-retreat direction of the bullet, and wherein a fixing pin (pin portion of T-shaped cross-section received in top of 290 in fig.5) is inserted into the guide aperture.  However the Heo pin does NOT have “at least one end thereof fixed to the receiving unit” as required by claim 1.  Rather, the Heo pin is fixed to the bullet to move therewith.  Modification to fix the pin to the receiving unit would destroy the mode of operation of Heo and is thus would not have been obvious.
Nagashima US 6339968 (fig.4) similarly shows a pin (36) fixed to the bullet (30) rather than the receiving unit (18).  Again, any modification to fix the pin to the receiving unit would destroy the mode of operation and thus NOT be obvious.
Accordingly, the art of record does not suggest the totality of limitations recited in independent claim 1. The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill 
Further, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658